Citation Nr: 1233667	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) for the period prior to December 9, 2010.

2.  Entitlement to a total rating based upon individual unemployability due to service- connected disability (TDIU) for the period prior to December 9, 2010.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971 and from January 1981 to December 1982.  His awards and decorations include the Purple Heart and Combat Infantry Badge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In a September 2007 rating decision, the RO awarded a 50 percent rating for the Veteran's service-connected bipolar disorder, effective from May 3, 2007.  As such, the Board characterized the Veteran's claim to reflect that new rating.  

In September 2009, the Board denied the Veteran's claim for a rating in excess of 50 percent for his PTSD and remanded the claim for entitlement to a TDIU rating to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development of the record.  In November 2010, the Board, again, remanded the Veteran's claim for entitlement to a TDIU rating to the RO via the AMC, in Washington, D.C., for further development.  The Veteran appealed the decision regarding denial of a rating in excess of 50 percent for the PTSD to the United States Court of Appeals for Veterans Claim (Court).  In June 2011, the Court issued a single judge memorandum decision vacating the Board's decision to deny a rating in excess of 50 percent for the PTSD and remanded the claim to the Board for further proceedings consistent with the memorandum decision.  

In a December 2011 rating decision, the RO awarded a total, 100 percent, rating for the Veteran's service-connected PTSD, effective from December 9, 2010.  As a total, 100 percent, rating was awarded, the issue for a TDIU rating from December 9, 2010 is moot.  See Green v West, 11 Vet. App. 472, 476 (1998) (holding that if a 100 percent schedular rating is warranted, the Veteran is not also entitled to TDIU).  The Board is cognizant of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Here, however, as the RO also granted the Veteran a SMC in the December 2011 rating decision, there remains no basis for further consideration of the Veteran's entitlement to a TDIU rating from December 9, 2010.  However, as a higher schedular evaluation for the PTSD and entitlement to a TDIU rating are possible for the period prior to December 9, 2010, these issues remain before the Board on appeal and have been characterized as noted on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  For the period prior to December 9, 2010, the Veteran's PTSD has been manifested by symptoms of a moderate to severe nature; collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas.  These symptoms more nearly approximate the higher rating.

2.  For the period prior to December 9, 2010, the Veteran's service-connected PTSD has met the percentage requirements for award of a schedular TDIU and more likely than not has been shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent, but no higher, rating for the PTSD, for the period prior to December 9, 2010, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met for the period prior to December 9, 2010. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  However, the notice letter did not contain an explanation of the general rating criteria relevant to his PTSD.

The December 2007 Statement of the Case (SOC) and a May 2008 letter set forth applicable criteria for higher ratings for the PTSD.  After issuance of the December 2007 SOC and May 2008 letter, and opportunity for the Veteran to respond, a December 2011 rating decision reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Codes 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  



Factual Background

The current claim for an increased evaluation for PTSD was received in November 2006.  A November 2005 VA treatment reflects the Veteran's complaint of such PTSD symptoms as intrusive memories of combat, nightmares, occasional flashbacks and dysphoric mood.  He denied having psychotic symptoms or suicidal or homicidal ideation.

VA treatment records dated May 2006, June 2006, and September 2006.  On all three occasions, the Veteran was alert, fully oriented with no loosening of associations, flight of ideas, or tangential or circumstantial thinking.  He denied auditory or visual hallucinations other than flashbacks, and he denied suicidal or homicidal ideations.  He did not have delusions or paranoid ideations, and his remote and recent memory was intact.  His mood was anxious and depressed, and his affect was full and appropriate to thought content.  The diagnoses included PTSD and depression not otherwise specified.  A GAF score of 55 was assigned for the PTSD for each month.  

A September 2006 private biopsychosocial summary shows that the Veteran reported depressive symptoms such as lack of energy, difficulty sleeping, poor appetite, less interest in doing things, poor concentration, feelings of depression and low self esteem.  He denied any suicidal ideations.  The Veteran also reported an inability to trust people and said he was unable to work due to his panic attacks.  He also reported flashbacks of the Vietnam War.  

The Veteran was afforded a VA psychological examination in February 2007.  The claims folder was available and reviewed by the examiner.  The examiner noted that the focus would be on the Veteran's symptoms during the ten months since his previous VA examination.  The Veteran reported that he kept to himself due to his inability to trust anyone.  He was not in touch with his two older sons, although he was in contact with a younger son, who he saw once a week.  The Veteran described startle response and anger attacks.  He spent a lot of time in his room.  The Veteran had recently graduated from a course in computer skills but said that he did not know how to do anything related to the course.  He stated that he had obtained a vending license in October 2006 and tried to sell things but it was too cold.  He also reported paranoid feelings while trying to sell and a feeling that he had to get away.  The Veteran noted that he had to avoid the rush hours when going to work due to his problems with crowds.  The only family member with whom he kept in regular contact was his older sister.  

The Veteran's subjective complaints included paranoid and persecutory feelings.  He reported social isolation, exaggerated startle response which also sounded like flashbacks, and anger attacks.  The Veteran reported being depressed over the last eight months, and described vague suicidal thoughts without attempts.  He added that any attempt would have to be something quick as he was afraid of the pain.  He described survivor guilt, concentration difficulties, and sleep dysfunction with nightmares.  

On mental status examination, the Veteran was cooperative but was soft spoken with a somewhat constricted affective range.  He described his mood as very depressed and he felt as if he was just going through the motions.  Suicidal thoughts were also reported.  During the interview he appeared to be mildly anxious.  The Veteran reported auditory hallucinations that largely appeared within the context of flashbacks, such as hearing voices of people from Vietnam.  His orientation was mildly impaired and it took him an exceedingly long time to answer the question.  He described having some memory difficulty with better remote memory.  His capacity for judgment and insight were fair.  The diagnosis was PTSD and a GAF score of 52 was assigned.  The examiner stated that his PTSD symptoms appear to have exacerbated since the Iraqi conflict (which reminded him of his experiences in Vietnam) and that it was clear his PTSD impacted his social functioning including his marriages and his ability to form and maintain relationships and friendships outside of his family as he reported considerable social isolation.  His occupational ability was negatively impacted by his difficulty in managing his anger, concentrating, flashback, and hallucinations.  The examiner stated that it was not clear that the Veteran was worse than on his prior evaluation and she added that she could not definitely state that he was unable to work.  However, she concluded that his PTSD symptoms were of at least moderate to severe degree of incapacity in that the Veteran reported significant isolation, difficulty getting along with others, vague paranoia, and difficulty with memory.

At a May 2007 VA examination by a clinical social worker, the Veteran reported daily intrusive thoughts about the war and war related nightmares several times a week.  He continued to suffer from chronic hypervigilance and to have an exaggerated startle response to loud noises.  The Veteran reported having chronic sleep disturbance, irritability and anger.  He presented with a wide range of PTSD numbing and arousal symptoms.  The Veteran had auditory and visual flashbacks and panic symptoms when in crowds.  He was described as having a history of depressive episodes that were at times debilitating and as suffering from intermittent panic attacks.  The Veteran had been married and divorced on three occasions.  He maintained some contact with his children and also reported a good relationship with his own father.  His longest period of employment had been for six years as a driver for the Postal Service.  The diagnosis was PTSD, described as moderate to severe and a GAF score of 50 was assigned.

VA treatment records dated November 2007 show that the Veteran reported feeling more depressed and note that his medication had been increased.  The Veteran was alert and fully oriented with no loosening of associations, flight of ideas, tangential or circumstantial thinking.  He denied auditory or visual hallucinations other than flashbacks, and he denied suicidal or homicidal ideations.  He did not have delusions or paranoid ideations, and his remote and recent memory was intact.  His mood was anxious and depressed, and his affect was full and appropriate to thought content.  The diagnoses included PTSD and depression not otherwise specified and a GAF score of 45 was assigned.  Findings in February through July 2009 VA treatment records were wholly unchanged (in the June and July 2009 treatment records, GAF scores of 40 were assigned).  

Analysis

Considering the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent, but no higher, rating for the Veteran's PTSD is warranted from November 13, 2006, the date his claim for increase was received.  

The evidence reasonably demonstrates that the Veteran has had a history of suicidal thoughts (without intent or plan), difficulty in adapting to work or worklike settings, and anger and anxiety.  There have also been subjective reports of auditory hallucinations, difficulty establishing and maintaining social relations, concentration and memory difficulties and history of panic attacks.  The aforementioned medical evidence reflects that, since November 13, 2006, the Veteran's PTSD has been productive of symptomatology of a severe nature.

To that end, in the February 2007 VA examination report, the VA psychologist concluded that the Veteran's PTSD symptoms were of at least moderate to severe degree of incapacity in that the Veteran reported significant isolation, difficulty getting along with others, vague paranoia, and difficulty with memory.  In the May 2007 VA treatment record, the examiner described the Veteran's PTSD as moderate to severe.

Collectively, this evidence suggests occupational and social impairment with deficiencies in most areas, the level of impairment consistent with a 70 percent, rating for the time period from November 13, 2006.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for a 70 percent rating beginning November 13, 2006.  While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  In this case, the Board finds that the Veteran's overall symptomatology picture, to particularly include suicidal thoughts, difficulty in adapting to work or worklike settings, anger, anxiety, auditory hallucinations, difficulty sleeping, memory and concentration difficulties, panic attacks and  compromised social relations, support assignment of the 70 percent rating.

The Board further finds that the assigned GAF scores of 50, 45 and 40 reflected in the May 2007, November 2007 and February to July 2009 VA treatment records appear consistent with a 70 percent rating.  According to the DSM-IV, a GAF score between 41 and 50 reflects serious symptoms or serious impairment in social, occupational, or school functioning.  As noted, the Veteran demonstrated psychiatric symptoms indicative of serious impairment in social and occupational, functioning with deficiencies in most areas which interfere with routine activities.

However, at no point prior to December 9, 2010, has the Veteran's PTSD met the criteria for the maximum 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the objective medical evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that are characteristic of the 100 percent rating.

Rather, the treatment records note the Veteran was oriented (suffering mild impairment in orientation); his thought process/content was unremarkable; exhibited no delusions and understood the outcome of his behavior; did not exhibit inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal intent or plan; and, demonstrated good impulse control.  

In determining that the criteria for a rating in excess of 70 percent for the Veteran's service- connected PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the PTSD in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Moreover, as discussed above, the assigned GAF scores of 40, 45 and 50 are largely consistent with the 70 percent rating herein assigned, and no other assigned GAF score, alone, provides a basis for any higher rating. 

For all the foregoing reasons, the Board finds that a 70 percent, but no higher, rating for the PTSD is warranted for the period from November 13, 2006, but that a rating in excess of 70 percent is not warranted at any time prior to December 9, 2010.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the PTSD under consideration.  Although the evidence suggests interference with occupational functioning, it does not appear that his PTSD symptoms "markedly" interfere with employment.  Accordingly, and because there is also no evidence that he has been hospitalized for his PTSD at any time during the appeal period, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Analysis

Despite the psychologist's statement that she could not definitely state that the Veteran was unable to work as reflected in the February 2007 VA report of VA examination, as highlighted above, the evidence of record demonstrates that the Veteran's PTSD was productive of a severe degree of impairment on the Veteran's occupational functioning.  Given that the Veteran meets the schedular requirements, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the period from October 16, 2006, the date his claim for entitlement to a TDIU rating was received.  38 C.F.R. § 3.400 (2011).

However, the Board finds that the Veteran is not entitled to a TDIU prior to October 16, 2006.  Prior to October 16, 2006, his overall disability rating is 50 percent.  As the Veteran has neither a single disability evaluated as 60 percent disabling nor a combination of disabilities bringing the combined rating to 70 percent or more, he does not meet the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability for the time period prior to October 16, 2006.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although the Veteran does not meet the percentage standards set forth above, an extraschedular consideration may be applicable, if he is in fact unemployable by reason of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) (2011).

In this case, extraschedular consideration is not warranted, because the evidence does not show that the Veteran is unable to perform substantially gainful employment due to his service connected disability.  Therefore, referral by the RO to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Veteran has asserted that he cannot work because of his service-connected PTSD prior to October 16, 2006, the Board finds that the preponderance of the evidence overall does not support the Veteran's contentions.  Essentially, the preponderance of the evidence does not show that the Veteran's service-connected PTSD, alone, would render him unable to obtain and maintain any form of employment.  While the Veteran is noted to have some occupational impairments related to his service-connected psychiatric disability (as noted in the April 2006 report of VA examination indicating that the Veteran was having concentration difficulties while undergoing work retraining), the evidence of record does not support his contention that he is unable to work in any capacity whatsoever as the result of his disability, and the record does not support a claim of entitlement to TDIU.  Other disorders were service connected effective October 2006 and thereafter, prior to that only PTSD was service connected.

The Board has considered the Veteran's own statements that he is unable to work due to his service-connected PTSD and the Board finds these statements competent to describe the Veteran's symptomatology.  However, the preponderance of the evidence as discussed above does not support the contention that the Veteran is unable to work prior to October 16, 2006, at least in some capacity, solely due to his service-connected disability(ies); and the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Overall, the Board concludes that the evidence with respect to individual unemployability is not evenly balanced so as to permit application of the reasonable doubt doctrine in favor of the Veteran.  To the contrary, the preponderance of the evidence is against the Veteran's claim that his service- connected disability renders him unable to obtain or retain substantially gainful employment, referral by the RO to the Chief Benefits Direction of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b) is not warranted.  and entitlement to a TDIU prior to October 16, 2006, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 38 C.F.R. § 4.16(b).

Accordingly, the Board finds that a TDIU is warranted for the period from October 16, 2006, but no earlier.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a TDIU are met beginning October 16, 2006, but finds that the preponderance of the evidence is against assignment of a TDIU prior to that time.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A 70 percent rating, but no more, for the service-connected PTSD is granted for the period prior to December 9, 2010, subject to the legal authority governing the payment of VA compensation.

A TDIU is granted for the period from October 16, 2006, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


